 Case 1:19-cv-01546-LPS Document 62 Filed 03/29/21 Page 1 of 1 PageID #: 415




                          MONZACK MERSKY AND BROWDER, P.A.
                                   ATTORNEYS AT LAW
                               1201 NORTH ORANGE STREET
                                        SUITE 400
                                WILMINGTON, DE 19801-1155


                                           (302) 656-8162
MELVYN I. MONZACK                        FACSIMILE: (302) 656-2769
RACHEL B. MERSKY
MARY ELIZABETH M. BROWDER                WWW.MONLAW.COM



                                          March 29, 2021


VIA ECF and HAND DELIVERY
The Honorable Mary Pat Thynge
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 8
Room 2124
Wilmington, DE 19801-3555


Re:      LiteCure, LLC v. Gavette et al. (1:19-cv-01546-LPS)


Dear Magistrate Thynge:
        I am counsel for Defendants Jeffrey A. Gavette and Aspen Laser Systems, LLC in the
above referenced case. We are pleased to report that the Parties have reached a settlement and
are in the process of completing documentation of the settlement. Consequently, the Parties will
not be submitting mediation statements, the mediation scheduled for April 13, 2021, is no longer
required and this matter can be removed from your calendar.
         We are available at the convenience of the Court.


                                      Respectfully submitted,

                                      /s/ Rachel B. Mersky
                                      Rachel B. Mersky (DE #2049)
                                      For Monzack Mersky and Browder, P.A.

Cc: Orlacchio, Adam V. Orlacchio@BlankRome.com
    Blondman, Mark Blondman@BlankRome.com
    Rod Dusinberre rhd@dusinberre.com
    Sheri Alter Esq. sheri@sherialterlaw.com

{00223146-2}
